Mr. Presiding Justice Waterman delivered the opinion of the court. This case arose out of transactions had by the complainant, Joseph Charboneau, for the greater part with the principal defendants to the case of Chicago Trust & Savings Bank v. Anderson, reported in the 93d Ill. App., at page 347, and in 195 Ill., at page 341; and the same defendants to Tolman v. Coleman, 104 Ill. App., page 70, and the same defendants to Chicago Trust & Savings Bank et al. v. Shurtleff, opinion filed in this court Hovember 13, 1902; and defendants also in Tolman v. Murray, 54 Ill. App, 420, 162 Ill. 417. As to the charges of usury, the purpose for which the Midland Company was created and used, the relations of Tolman to the bank and the Midland Company, together with the fraudulent representations and practices by which the complainant, Charboneau, was induced to purchase stock of the Midland Company, the facts of this case are very similar to those set forth in the opinions filed in the various cases heretofore mentioned, save that the loan was obtained and the purchase made in the present case by a different individual; and the amount of stock purchased, money borrowed and usurious interest paid in the present case are peculiar to it. So great is the similarity between this case and those mentioned which have preceded it, that if the decree herein rendered were no broader than those sanctioned by this and the Supreme Court in the cases mentioned, there would remain no question of law for the consideration of this court as to the present controversy. Upon the original bill in this cause, filed February 26, 1892, an injunction was issued restraining the then defendants, the Chicago Trust & Savings Bank, Daniel H. Tolman and the Midland Company, from assigning and transferring a $500 note theretofore given by Charboneau to the bank and from selling or disposing of five shares of stock of the Midland Company purchased by him from it through Tolman, for which stock Charboneau then promised to pay $750, and which stock Tolman, at the time of this sale to Charboneau, agreed to buy back from him at any time at the price of $600. June 4, 1892, Charboneau filed a supplemental bill making Norton and Williams parties defendant. The first loan by Charboneau and the purchase of stock by him was September 16, 1899, so that more than five years elapsed before his purchase of stock and the filing of his amended bill, December 15, 1894, in which he asked to have his purchase of stock set aside. The last or engrossed bill was not filed until after the master, to whom the cause had been referred to take testimony and report, had made his report. This last amendment was made after the death of Charboneau. Charboneau, having, as before stated, upon the making of his second loan of $500, given over his certificate of stock to Tolman, in the original bill he asked “ that the defendants discover who holds the certificate for said five shares of stock; that the company may discover who appears, by its books, to be the owner of the stock and that the defendants be enjoined from selling or disposing of the five shares of stock.” The master found that when this stock was purchased Tolman agreed to buy it back and pay therefor $600. Such being the case, Charboneau had a right as a matter of contract to return the stock and obtain $600 therefor, even if he had not been induced by fraud to purchase the same. It does not appear from his evidence that Charboneau at the time of filing his original bill or when he filed his supplemental bill or at any time prior to the taking of the testimony in this cause, or the filing of the amendment of December 16, 1894, was informed as to, or understood the fraudulent conspiracy by which he had been induced to purchase this stock. Such knowledge apparently came to him only during the progress of the cause. There was from time to time and by witness after witness unfolded the scheme devised by Tolman for obtaining usurious interest and selling practically worthless stock to unsuspecting purchasers. We find no sufficient reason for setting aside the conclusions of the master as to the circumstances under which this stock was purchased by Charboneau and the time when he first became aware of the fraud practiced upon him. Such being the case, it does not appear that he was guilty of and estopped by laches from asking for and obtaining a setting aside of such purchase more than five years after it was made. Ex Parte Adamson, in re Collie, Law Deports, 8 Ch. Div. 807; Scherer v. Ingerman, Admr., 110 Ind. 428. Dor does it appear that any of the defendants have been injured by the failure of Charboneau tó sooner ask for a setting aside of his purchase. If, as in Anderson v. The Chicago Trust & Savings Bank, 195 Ill. 343, it has appeared that knowledge of the facts constituting the fraud under which he was induced to purchase such stock had reached Charboneau any considerable time before he filed his bill to set aside such purchase, and especially before he filed either his original or his supplemental bill, he would have been estopped by such knowledge from asking, as he did December 15, 1894, that his purchase be set aside. One who has been led into a transaction by means of a fraud, may, after a full knowledge of the fraud, elect to affirm the contract; and such an action once deliberately made, with full knowledge of all the facts, will prevent a shifting of his position and an attempt to rescind that which he has once affirmed. Anderson v. Chicago Trust & Savings Bank, 195 Ill. 341. The numerous other questions presented and ably argued by appellants have been disposed of in the cases involving these defendants heretofore referred to by us. The decree of the Circuit Court is affirmed.